Citation Nr: 0806562	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-38 957	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for reactive hypoglycemia.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978 and from April 1982 to November 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the veteran's claims file was later 
transferred to the Portland, Oregon RO. 

The Board notes that the veteran had requested a travel Board 
hearing in his December 2005 Substantive Appeal, but that in 
a January 2007 personal statement he withdrew his hearing 
request.  He not expressed an interest in another hearing 
before the Board.  Thus, his request for a hearing before the 
Board is considered withdrawn.  See 38 C.F.R. § 20.702 
(2007). 


FINDINGS OF FACT

A current diagnosis of a disability manifested by reactive 
hypoglycemia is not demonstrated by the record.


CONCLUSION OF LAW

Service connection for reactive hypoglycemia is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has obtained the veteran's service medical records and VA 
records.  The veteran has provided VA with some private 
medical evidence.  He has been provided two VA medical 
examinations in furtherance of substantiating his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file, and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Service medical records show that in March 1995, the veteran 
presented to the emergency room complaining of 
lightheadedness and shortness of breath that quickly 
resolved.  This emergency room visit resulted in a diagnosis 
of hypoglycemia.  The report of a July 1995 separation 
examination included urinalysis which was negative for sugar; 
no pertinent defects or diagnoses were noted.  

Following service, in April 1998, the veteran presented at 
the Salem Hospital emergency room complaining of an episode 
of general fatigue and malaise with a brief sweat.  Physical 
examination resulted in an assessment of a resolved brief 
period of general fatigue of unclear origin and possible mild 
hypoglycemia, now resolved.  A May 1998 follow up treatment 
note contains an assessment of glucose intolerance.  

In a VA medical record dated in May 1998, it was noted that 
the veteran had recent difficulty with symptoms consistent 
with hypoglycemia.  The April 1998 Salem Hospital emergency 
room visit was noted, as well as the fact that the veteran 
had a blood sugar level of 44.  It was also noted that a 
subsequent glucose tolerance test revealed no hyperglycemia 
or fasting hypoglycemia, but only a three-hour post-glucose 
low sugar at 49.  The examiner assessed that this was 
consistent with the likelihood of developing diabetes.  

A November 1999 VA endocrinology note documents reactive 
hypoglycemia, diagnosed by oral glucose tolerance test.  It 
was noted that the veteran's hypoglycemic symptoms typically 
consisted of lightheadedness and diaphoresis with some 
presyncopal-type symptoms, occurring approximately twice per 
month.  The veteran reported that whenever he would check his 
blood sugar, which he did about once per week, that it was 
usually in the 70-71 range, but that after eating it was 
usually in the 130s.  It was noted that the veteran did not 
thus appear to be picking up his hypoglycemic spells by 
capillary blood glucose.  It was noted that the veteran 
appeared to have episodes of hypoglycemia after heavy meals 
and he was advised to eat smaller meals and eat more 
frequently, keeping his caloric intake the same.  Reactive 
hypoglycemia was assessed. 

A March 2004 VA record regarding a general medical 
examination states that the veteran had not been checking his 
blood sugars.  At the time, the veteran reported that he was 
able to control his low blood sugar symptoms easily as long 
as he ate appropriately.  

In June 2004 the veteran was afforded a VA examination in 
connection with his claimed disability.  At the time, the 
veteran reported a history of some glucose tolerance tests 
and that he was told that he had reactive hypoglycemia.  The 
veteran reported that he currently did not actually check his 
sugars, but stated that when he felt weak, he would eat 
something.  

The examiner reviewed the claims file and addressed the 
history of the veteran's claimed reactive hypoglycemia.  He 
noted the aforementioned in-service assessment of 
hypoglycemia and that a contemporaneous glucose test did not 
show any hypoglycemia, diabetes or evidence of reactive 
hypoglycemia.  The examiner also noted that there were no 
medical records documenting the veteran's reported history of 
reactive hypoglycemia.  Diagnostic testing revealed a blood 
glucose level in the normal range.  In regards to a 
diagnosis, the examiner noted that there is no evidence that, 
during service, the veteran had findings to support a 
diagnosis of a chronic condition of hypoglycemia at that 
time, and "there are no medical records provided 
establishing the presence of chronic hypoglycemia at this 
time or chronic reactive hypoglycemia or actually any medical 
records documenting any even isolated episodes of 
hypoglycemia since the once episode while [the veteran] was 
in service."  

Of record is a National Institute of Health internet article 
provided by the veteran with a download date of May 2005.  In 
pertinent part, this article states that reactive 
hypoglycemia is not usually related to any underlying 
disease.

The veteran was afforded another VA examination in July 2005, 
at which time the examiner reviewed the claims folder and 
medical records.  The examiner reviewed the veteran's 
pertinent medical history, as outlined above, and noted 
recent lab results showing normal blood sugar levels.  The 
examiner noted that VA medical records include a notation of 
diabetes mellitus on the problems list; however, this was 
likely an error.  The veteran reported that he had never been 
diagnosed as having diabetes and no such diagnosis was made 
after the May 2004 VA examination.  The examiner noted that 
the etiology of reactive hypoglycemia was controversial.  The 
examiner found that, in the veteran's case, there was an 
absence of good documentation of hypoglycemic symptoms 
associated with hypoglycemic blood sugar readings.  The 
examiner opined that the veteran's one-time bout of 
hypoglycemia in service had continued to be supported by 
episodic hypoglycemia since discharge from service.  

The Board acknowledges that reactive hypoglycemia is 
currently noted, with the first notation appearing in 
service, but nonetheless finds that this is not considered a 
disability for VA compensation purposes.  The evidence does 
not establish a disability associated with the symptom of 
hypoglycemia.  The May 2004 VA examination included that 
examiner's opinion that there are no medical records 
establishing the presence of chronic hypoglycemia at this 
time and no medical records of even an insolated episode 
since that documented in service.  The July 2005 VA 
examination included that examiner's reference to the absence 
of documentation of any symptoms associated with low blood 
sugar readings.  The veteran's records and current 
examinations do not show any underlying genitourinary or 
endocrine disorder that would result in reactive 
hypoglycemia.  The Board acknowledges that the evidence shows 
episodic low blood sugar; however, there is no disability to 
account for the symptoms in the veteran.  

Absent a diagnosed disability supported by pathology, service 
connection for reactive hypoglycemia cannot be established.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim."  Brammer 
v. Brown, 3 Vet. App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  There is no evidence 
regarding the pathology of an underlying disease in regards 
to the laboratory findings; there has been no diagnosis of a 
disease.  In the absence of a currently diagnosed disability, 
the claim of entitlement to service connection for reactive 
hyperglycemia must be denied.  



ORDER

Entitlement to service connection for reactive hypoglycemia 
is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


